Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: In claim 6, line 7, “larger” should be “larger than”; appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims, 1, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schwedt et al. (US 2015/0248015 A1). 
Regarding claim 1, Schwedt et al. teach a method for operating a light microscope (110; see fig. 1) with structured illumination (16), comprising: providing illumination patterns by means of a structuring device (50) which splits impinging light into at least three coherent beam parts which correspond to a -1.; 0.  and +1. diffraction orders of light (see para. 0024); providing phase shifters (as shown in fig. 2) not only for the beam parts of the -1. and +1. diffraction orders but also at least one phase shifter for the beam part of the 0. diffraction order (see para. 0050 and 0089); generating different phases of the illumination patterns by setting different phase values for the beam parts with phase shifters, comprising setting at least two different phase values with the at least one phase shifter for the 0. diffraction order (see para. 0088); and recording at least one microscope image for each of the illumination patterns and calculating a high resolution image from the recorded microscope images (see para. 0007 and 0094).
Regarding claim 8, Schwedt et al. teach that the structuring device comprises a waveguide chip (50) which splits impinging light into at least three path sections leading to at least three exit ports, wherein the at least three exit ports and their respective path sections correspond to the -1., 0. and +1. diffraction orders of light (as shown in fig. 2; see para.0034 and 0074).
Regarding claim 9, Schwedt et al. teach a that the phase shifters are provided at the waveguide chip (50) at the path sections of the -1., 0. and +1. diffraction orders (as shown in fig. 2).
Regarding claim 10, Schwedt et al. teach that the phase shifters are one of: thermal phase shifters, piezoelectric phase shifters, electro-optic phase shifters or acousto-optic phase shifters (see para. 0051 and 0089).
Regarding claim 13, Schwedt et al. teach an optic arrangement for structured illumination in a light microscope, comprising: a structuring device (50) configured to split impinging light in at least three coherent beam parts which correspond to a -1., 0. and +1. diffraction orders of light (see para.0024);
a plurality of phase shifters (as shown in fig. 2) configured to shift the phases of the beam parts for setting different phases of illumination patterns (see para. 0050 and 0089); and a control unit (as shown in fig. 1 and 2) configured for: setting different phase shifts not only with the phase shifters of the -1. and +1. diffraction orders, but also setting at least two different phase values with the phase shifter or phase shifters belonging to the 0. diffraction order (see para., 0088 and 0089); and calculating the high resolution image from the thus recorded microscope images (see para. 0007 and 0094).
Regarding claim 14, Schwedt et al. teach that the structuring device comprises a waveguide chip 50) configured to split impinging light into at least three path sections leading to at least three exit ports, wherein the at least three exit ports and their respective path sections correspond to the -1., 0., and +1. diffraction orders of light (as shown in fig. 2).
Regarding claim 15, Schwedt et al. teach a light microscope (as shown in fig. 1) comprising an optic arrangement as defined in claim 13 (for the same reasons as noted above for claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwedt et al. (US 2015/0248015 A1).
Regarding claim 2, Schwedt et al. teach the method as defined in claim 1, as noted above, and teach setting two different phase values with the phase shifter for the 0. diffraction order and recording at least one microscope image for each set phase value which are used to calculate the high resolution image, but fail to explicitly state that the phase values differ from each other by pi, However, persons having ordinary skill in the art would have then differ by pi since using phase differences in multiples of pi is notoriously old in art.  Also, persons having ordinary skill in the art would have been motivated to fine suitable values for the patterns to be generated.
Regarding claims 3-7 and 12, Schwedt et al. teach the method as defined in claims 1 and 2, as discussed above, but fail to explicitly state setting the particular phases as recited in claims 3-7 and 12.  However, persons having ordinary skill in the art would have found these values since this would have been a mere tailoring the methods to use appropriate phases for the patterns to be generated. Also, persons having ordinary skill in the art would have the phases related in terms of pi as recited in claims 3-7 and 12 since using phase differences in multiples of pi is notoriously old in art.  Also, persons having ordinary skill in the art would have been motivated to fine suitable values for the patterns to be generated.
Regarding claim 11, Schwedt et al. teach the method as defined in claims 10, as discussed above, but fails to explicitly state that a maximal difference between settings of the phase shifters of the -1. and +1. diffraction orders.   However, persons having ordinary skill in the art would have found these values since this would have been a mere tailoring the methods to use appropriate phases for the patterns to be generated and since the various kinds of phase shifters disclosed by Schwedt et al. (see fig. 2) have maximal differences in their operation.  Also, persons having ordinary skill in the art would have the phases related in terms of pi as recited in claims 3-7 and 12 since using phase differences in multiples of pi is notoriously old in art.  Also, persons having ordinary skill in the art would have been motivated to fine suitable values for the differences in the recited phase shifter differences so as to generate the illumination patterns suggested by Schwedt et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0369376 A1) is a patent application publication related to the present application.  US 10,113,856 B2 shows an optical apparatus of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878